Defendant and her husband contracted with plaintiffs verbally to have a house built on her land, and materials furnished for the building. The house was built and paid for, except $37.81. Defendants, alleging that bad work was done and inferior material used, refused to pay the balance. Plaintiffs sue for balance, and ask to have their judgment declared a lien on the house and lot. This is the only question. Plaintiffs admitted the contract was not in writing, and thereupon his Honor held that they could not recover on their own showing, and adjudged that the feme defendant go without day and that plaintiffs have judgment against the husband for the balance. Plaintiffs appealed from that part of the judgment dismissing the action as to the feme defendant. *Page 297 
It has already been held that a wife cannot subject her land or separate interest therein, in any way, except by a regular conveyance, executed as required by the statute, and then the intent to charge her separate estate must appear on the face of the instrument creating   (388) the liability.
She may charge her personal estate by herself, or by an agent, for her necessary personal expenses, or for the support of her family, or to pay her ante-nuptial debts, without the written assent of her husband, and may make him her agent to manage her separate estate. Code, sec. 1826; Thompsonv. Taylor, 110 N.C. 70; Loan Assn. v. Black, 119 N.C. 323; Bazemore v.Mountain, 121 N.C. at the present term.
She cannot ratify a void contract. See second case cited, supra. No error. Judgment
Affirmed.
Cited: S. c., 124 N.C. 610, 613; Ball v. Paquin, 140 N.C. 92; Stoutv. Perry, 152 N.C. 313.
NOTE. — This has been changed by Laws 1901, ch. 617, now Rev., 2016. Finger v. Hunter, 130 N.C. 529.